Citation Nr: 1703295	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1996 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2016, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in February 2017.  However, prior to the hearing, the Veteran informed VA that he would be withdrawing his appeal.


FINDING OF FACT

On January 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a January 2017 statement, the Veteran requested that the Board dismiss his appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


